*614DISSENTING OPINION
Evans, Judge:
I regret that I cannot agree with the majority opinion in this case. This is a companion case to protests 919886-G, etc., the record in which was introduced herein. Therefore the reasons given in that case for my dissent apply in the instant case.
in addition to the facts which persuaded me to dissent in the case of said protests 919880-G, etc., I observe that there are certain facts which tend further to corroborate my opinion that these fish were actually bought from the Cooper-ativa. The incorporated case relates to fish caught in May, June, July, August, and September. The fish in the initial case herein were caught in November. The men “on the boat” were selected, by the Cooperativa. The Cooperativa or its agency selected the owners of canoes and the owners of canoes in turn selected the men to accompany said owners on the fishing trip. Thereafter they put to sea, fished, so far as the record shows, under the direction and supervision of the owner of each canoe and the fish were brought to the shore, unloaded, and eviscerated,, and then weighed in the presence of a representative of the Cooperativa who recorded the weights of fish delivered to the shore by the respective fishermen.
On direct examination the master of the Mabel, Mr. L. C. Almond, testified as follows:
Q. How was the fish handled after the canoes came in? Was it turned over to you? — A. They weighed them in to our truck driver.
Q. And who did you pay for the fish that were caught in these canoes? — A. I paid the men in the office of the Cooperativa.
Q. You paid the men in the office of the Cooperativa for the fish from the canoes? — A. The man that I got the canoes from, in the office.
Q. In other words, you paid the man from whom you rented the canoes; you paid him so much per kilo for the fish which the canoes caught? — A. Yes, sir.
'• Q. - Did you pay that for each canoe, or in a lump sum? — A. A lump sum.
Q. Did you designate how much went to each canoe? — A. No; they kept that record.
Q. Was the practice to which you have testified with respect to the canoes the same, approximately the same, or substantially the same throughout the period :of- your fishing down there for sea bass, with canoes and the Mabel? — A. The 6áme practice on the Mabel as on the canoes.
After giving the foregoing testimony the witness, through skillful leading, as appears by the following testimony, changed his testimony with reference to the manner of paying for the fish caught from the Mabel:
Q. Is the testimony which you gave with respect to this particular protest— does it apply to all the protests which are consolidated, or in which canoes were used? — A. Yes, sir.
Q. The fishermen who fished off the Mabel, you paid them personally? — A. Yes.
Q. It is only with respect to the canoes rented from the Cooperativa that you paid the Cooperativa? — A. Yes, sir. , .
On cross-examination after going over his statement as to the manner of weighing, which statement indicates that the fish were weighed immediately upon landing the same (but since they were shipped cleaned that could hardly have been the fact), the master continued with his testimony as follows:
X Q. Then Mr. Garcia went in to get a factura from the Cooperativa for the whole shipment? — A. Yes, sir.
X Q. On these particular shipments of fish that were caught by the canoes, did you withhold one centavo per kilo and pay that to the Cooperativa? — A. No.
X Q. The owners of the boats did that themselves? — A. I paid that into the Cooperativa office in a lump sum.
X Q. You paid ¿he Cooperativa? — -A. Yes, sir.
X Q. And they took care of their own division? — A. Yes, sir.
X Q. And then you received the factura and sent it on? I mean your boy-received the factura and sent the fish on its way? — A. Yes, sir.
*615I submit that the above testimony also indicates that the master paid the Cooperativa a lump sum for all the fish. The statement quoted above that "I paid that into the Cooperativa office in a lump sum,” may have related to the 1 cent per kilo referred to in the above question. The subsequent questions indicate that his answer, “I paid that into the Cooperativa in a lump sum,” is a further indication that he dealt directly with the Cooperativa and not with the individual fishermen.
In the incorporated record David B. Almond, who testified that he was the owner of the Mabel and who ultimately received the fish and paid the bills, stated on cross-examination, although from all that the record shows he had no direct knowledge, since it does not appear that he was ever at the fishing banks or ever participated in any of the proceedings there, nevertheless he stated:
X Q. In other words, your brother pays each man for the amount of fish that he catches? — A. That he caught; yes, sir.
X Q. Doesn’t he pay him a certain price that is fixed by the Cooperativa in that locality? — A. All of the fish which are caught at a set price. If the price was 14 cents to all the fishermen, he paid the fishermen in those cases 10 cents and four cents went for the use of the equipment.
X Q. Didn’t he also sell that fish to the Cooperativa, and they would resell it back? — A. No, sir. The dues for fishermen are one cent per kilo for all he catches; that is the union dues. He paid the fishermen and held that one cent for the Cooperativa, for dues.
It is submitted that with such contradictory testimony as is disclosed by this record the court ought not to give it much credence in view of documentary proof and of the requirements of the Mexican law.
I therefore think that the plaintiff’s claims should have been overruled.